Citation Nr: 0012427	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  89-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1951 and from June 1954 to August 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1988 rating decision by the Boise, Idaho RO that 
denied entitlement to an increased (greater than 10 percent) 
rating for low back strain.  This case was previously before 
the Board in June 1990 and September 1992 when it was 
remanded for further development.  

By rating decision dated in July 1994, the rating for the 
veteran's low back disability was increased from 10 percent 
to 20 percent, effective in September 1988, and the appeal 
was continued.  The July 1994 rating decision also granted 
service connection for a cervical spine disability with 
degenerative changes, evaluated as 10 percent disabling, 
effective from November 1990.  The veteran appealed this 
decision.

This case was again before the Board in May 1996, September 
1997, September 1998 and March 1999 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative changes 
is manifested by not more than moderate limitation of motion 
without significant pain; there are no objective 
manifestations of listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, or abnormal mobility on 
forced motion.

2.  The veteran's cervical spine disability with degenerative 
changes is manifested by complaints of intermittent neck pain 
with grinding and creaking; clinical findings include no more 
than moderate limitation of motion without significant pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
the veteran's service-connected low back strain with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).

2.  The veteran's service-connected cervical spine disability 
with degenerative changes is 20 percent disabling according 
to applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1988 VA examination report notes the veteran's 
complaints of pain in his spine from the neck to the coccyx.  
He indicated that the pain in his low back was intermittent 
in nature.  He reported a sitting tolerance of about one and 
a half hours.  Upon examination, the veteran walked without a 
limp, and was able to heel and toe walk well.  Examination of 
the low back revealed no tenderness to palpation and no 
spasms of the paraspinous muscles.  Flexion was 80 degrees; 
extension was 15 degrees, 5 degrees of which was lumbar.  
Straight leg raising did not cause pain to the back or legs.  
Sensation was normal and strength was excellent in the lower 
extremities.  X-rays revealed compression fractures of L1 and 
L5, degenerative joint disease at the L5-S1 level with 
thinning of the disc space and gas within the deteriorated 
anterior cartilage, and mild osteoporosis.  The sacroiliac 
joints appeared essentially normal.  Impression was 
degenerative discogenic disease of the lumbosacral area.

By rating decision dated in September 1988, the RO denied 
entitlement to an increased (greater than 10 percent) rating 
for low back strain.  The veteran appealed.

Private treatment records dated from 1982 to 1988 were 
received by the RO in October 1988.  Treatment records from 
Richard B. Donati, M.D., note that the veteran was seen on 
several occasions with various complaints, including low back 
pain.  The veteran also reported injuring his lower back when 
he was dropped into a dunk tank in 1984.  A July 1984 x-ray 
report from Gritman Memorial Hospital notes findings of a 
mild compression of L1 and L5 that was not noted on previous 
examination.  

By rating decision dated in November 1988, the RO denied 
entitlement to service connection for compression fractures 
of L1 and L5.

In a February 1989 letter, Ann L. Raymer, D.C., stated that 
that she was treating the veteran for chronic neck and low 
back pain every three weeks.  Diagnoses included: disc 
degeneration, C5-6, L5-S1; sciatica; cervicalgia; muscle 
hypertonicity; and degenerative hypertrophic arthritis, 
cervical and lumbar.

The veteran testified during a March 1989 personal hearing 
that his low back pain was radiating into his buttocks and 
legs.  He further testified that he was having intermittent 
spasms in his lower back.

An August 1990 VA examination report notes the veteran's 
complaints of lumbosacral pain extending into the buttock, 
and then vaguely into both thighs and occasionally the 
calves.  The examiner opined that this pattern did not fit a 
nerve root.  The veteran reported that he was able to walk 11/2 
miles at a time, garden, paint, and carry up to 25 pounds.  
The veteran also complained of limited motion in his neck.  
Upon examination, the veteran walked on his toes and heels 
normally; he did a full knee bend and recovered.  Range of 
motion of the back was: flexion to 60 degrees; extension to 
15 degrees; and side bending to 25 degrees bilaterally.  
Range of motion of the neck was: flexion to 40 degrees; 
extension to 25 degrees; side bending to 30 degrees 
bilaterally; and rotation to 70 degrees bilaterally.  There 
was visible evidence of some discomfort and stiffness.  The 
spine was not tender.  X-rays of the lumbosacral spine 
revealed evidence of degenerative joint disease at the L5-S1 
level and underlying osteoporosis.  X-rays of the cervical 
spine revealed obvious degenerative joint disease from C5 to 
C6, minimal posterior osteophytic encroachment on the 
intervertebral foramina at the C5-6 level, underlying 
osteoporosis and straightening of the cervical curve.  
Diagnoses included: low back pain without neurological 
deficit, secondary to degenerative changes; and degenerative 
changes of the cervical spine without neurological deficit.

In November 1990, the veteran the veteran submitted a claim 
for service connection for a cervical spine disability.

Treatment records from Dr. Raymer dated from 1988 to 1992, 
were received by the RO in November 1992.  These treatment 
records note that the veteran was seen on several occasions 
with various complaints, including low back pain.

A November 1993 VA examination report notes the veteran's 
complaints of intermittent pain over the neck region, without 
radiation to the shoulders or arms, occurring five to eight 
days per month and unrelated to any specific activity.  He 
denied specific numbness, weakness, or radiation of pain from 
the neck to the upper extremities.  In addition, the veteran 
complained of intermittent low back pain with occasional 
radiation into the posterior thighs, and back stiffness most 
of the time.  He stated that sneezing aggravated his back 
pain.  He estimated that he was able to sit for one hour, 
stand for one hour, walk for two hours, drive or ride in a 
car for one hour, and lift up to 60 pounds.  The veteran 
indicated that he retired from his job at Washington State 
University in 1978.  He further indicated that he was able to 
do his regular home and yard activities.  Upon examination, 
tandem gait, toe and heel walking, hopping and squatting were 
normal.  There was no specific tenderness over the spine.  
Range of motion of the neck was: flexion to 40 degrees; 
extension to 25 degrees; side tilting to 25 degrees 
bilaterally; and rotation to 55 degrees bilaterally.  Range 
of motion of the back was: flexion to 60 degrees; extension 
to 25/10 degrees; side tilting to 30/10 degrees; and rotation 
to 30/10 degrees.  Sensory examination was normal over both 
upper and lower extremities.  Motor strength was 5/5 and deep 
tendon reflexes were 1+.  The veteran was able to do a full 
sit up.  Diagnoses included: cervical strain, probably 
arthritis, without evidence of nerve root involvement; 
lumbosacral strain without nerve root involvement; and 
degenerative arthritis of the lumbosacral spine.

In an April 1994 letter, Dr. Raymer stated that "[a]lthough 
the [veteran] is able to carry on most of his daily 
activities with limited range of motion, intermittent upper 
arm pain, and occasional myalgia, his prognosis is guarded 
because of the likelihood of future neurological deficits and 
residual symptoms." 

An April 1994 VA examination report notes the veteran's 
complaints of intermittent stiffness and spasms.  The veteran 
also complained of some lumbar tingling, as well as 
intermittent tingling and stiffness in the lower extremities.  
He indicated that he used a back brace when doing any 
physical activity.  In addition, the veteran complained of 
decreased motion and grinding sensations in the neck, as well 
as burning sensations in both upper arms.  Upon examination, 
the veteran had a normal gait and was able to heel and toe 
walk.  Range of motion of the cervical spine was: flexion to 
35 degrees; extension to 25 degrees; rotation to 35 degrees 
bilaterally; and abduction to 20 degrees bilaterally.  Range 
of motion of the thoracolumbar spine was: flexion to 60 
degrees; extension to 20 degrees; rotation to 20 degrees 
bilaterally; abduction to the right to 25 degrees; and 
abduction to the left to 10 degrees.  Motor power of the 
upper and lower extremities was normal.  X-rays of the 
cervical spine revealed degenerative joint disease from C5-C6 
and posterior osteophytic encroachment on the inner vertebral 
foramina at the C5-6 level.  X-rays of the lumbosacral spine 
revealed degenerative joint disease at the L5-S1 level and 
evidence of old fractures involving L1 and L5.  Diagnoses 
included: degenerative and/or traumatic arthritis of the 
lower cervical spine C5-7; and severe degenerative disc 
disease, L5-S1.  The examiner stated:

The compression fractures of his lumbar 
spine at L1 and L5 have not changed his 
lumbar lordosis and would add only a 
moderate amount of increased disability 
to the pre-existing service connected 
disorders.

His severe degenerative disc disease at 
L5-S1 would constitute a moderately 
significant disability and this would be 
added to by the degenerative and/or 
traumatic change in the lower cervical 
spine.

By rating decision dated in July 1994, the rating for the 
veteran's low back disability was increased from 10 percent 
to 20 percent, effective in September 1988, and the appeal 
was continued.

The July 1994 rating decision also granted service connection 
for a cervical spine disability with degenerative changes, 
evaluated as 10 percent disabling, effective from November 
1990.  The veteran appealed this decision.

A July 1995 VA examination report notes the veteran's 
complaints of a burning sensation in his right upper arm, 
neck discomfort with some limitation of motion, and loss of 
grip strength in the right hand at times.  Examination of the 
neck revealed no swelling or deformity.  Range of motion was: 
flexion to 15 degrees; extension to 25 degrees; lateral 
bending to 30 degrees bilaterally; and rotation to 35 degrees 
bilaterally.  There was no direct tenderness in the neck.  
Reflexes of the biceps and triceps were 1+ bilaterally.  X-
rays revealed severe degenerative joint disease of the C5-6 
level and a lesser amount of degenerative joint disease of 
the C6-7 level.  A minimal amount of posterior osteophytic 
encroachment was seen on the intervertebral foramina from C5-
C7.  There was straightening of the cervical curve indicating 
muscle spasm.  Diagnosis was degenerative arthritis of the 
cervical spine with symptoms of pain and referred pain to the 
right upper extremity.  

In an April 1996 letter, Dr. Raymer noted that she had been 
treating the veteran on a continuous basis since May 1988.  
She stated that since 1988, she has "never felt [the 
veteran's] back when it was not in a state of severe muscle 
hypertonicity (increased muscle tone to the point of spasm)" 
accompanied by persistent sweating.  She further stated that 
"[e]xtended treatment and [the veteran's] very diligent home 
care (wearing a lumbar support when active, daily walking, 
hot tub, baths, ice packs, and regular back exercises, with 
careful use of his back at all times) has eliminated the 
sweating and reduced the muscle hypertonicity except at times 
of severe flare up."  In addition, Dr. Raymer stated that 
she has "never palpated 'normal' muscle tone in [the 
veteran's] neck in the C5-6 area in eight years."  She 
stated that x-rays of the cervical spine obtained in her 
office in May 1988 revealed a reversed cervical curve with 
severe disc degeneration at C5 and marked disc degeneration 
at C6 accompanied by severe degenerative arthritis at C5 and 
C6.  

A July 1996 VA special orthopedic examination report notes 
the veteran's complaints of intermittent burning sensations 
in the right upper arm and pain approximately 1-2 times per 
month,  The veteran indicated that his neck "creak[ed]" and 
hurt sometimes.  He reported intermittent numbness involving 
the right elbow.  He also reported complaints of frequent 
lumbosacral stiffness, for which he did stretching exercises.  
He indicated that yard work increased his symptoms.  The 
veteran further indicated that he used a lumbar back brace 
and ice packs intermittently.  Upon examination, the veteran 
had a normal gait and was able to heel and toe walk.  Range 
of motion of the cervical spine was: flexion to 30 degrees; 
extension to 40 degrees; left lateral flexion to 20 degrees; 
right lateral flexion to 15 degrees; rotation to 35 degrees 
to the left; and rotation to 40 degrees to the right.  Range 
of motion of the thoracolumbar spine was: flexion to 65 
degrees; extension to 15 degrees; left lateral flexion to 20 
degrees; and right lateral flexion to 15 degrees.  
Significant pain was noted at the extreme limit of each 
motion noted above.  Upper and lower extremity motor power 
appeared to be normal.  Straight leg raise was limited to 45 
degrees bilaterally.  X-rays revealed chronic degenerative 
disc disease at L5-S1, degenerative joint disease of 
posterior facet joints at fourth and fifth lumbar levels, old 
healed minimal wedging of L1 and a slightly concave upper 
endplate of L5.  Diagnoses included: severe degenerative disc 
disease,L5-S1; and degenerative and/or traumatic arthritis of 
the lower cervical spine, particularly C5, C6, C7.  The 
examiner also noted that presence of marked degenerative 
arthritis in the thoracic spine at T10-T11.  The examiner 
stated:

Due to [the veteran's] significant 
disease in the cervical, lower thoracic 
and lumbosacral spine, his disability 
appears to be severe with loss of 
functional capabilities including 
inability to do any heavy lifting, 
bending or twisting involving his trunk 
or cervical spine.  Long periods of 
sitting would likely impose significant 
increase in pain.  He has found, and I 
would agree, that he is no longer able to 
pursue employment.

A July 1996 VA special neurologic examination report notes 
the veteran's complaints of occasional neck pain unrelated to 
specific movement, intermittent neck stiffness, and a grating 
sensation with neck motion.  He also complained of pain in 
the right upper arm a couple of times a month, unrelated to 
specific movement.  In addition, the veteran complained of 
occasional low back pain.  He indicated that this pain had 
not been significant for the past few years.  He further 
indicated that he tried to avoid bending and twisting.  The 
veteran related that he was able to sit for one hour, had no 
limitations on standing or walking, and was aware of no 
significant lifting restrictions.  Examination of the neck 
revealed flexion to 40 degrees, extension to 25 degrees, side 
tilting to 30 degrees bilaterally and rotation to 60 degrees 
bilaterally.  There was no tenderness to palpation over the 
cervical spine.  Examination of the back revealed no 
tenderness to palpation over the lumbosacral spine.  Tandem 
gait, toe and heel walking, hopping and squatting were 
normal.  Sensory examination was normal over both the upper 
and lower extremities.  Motor examination revealed 5/5 
strength of shoulder, wrist, elbow, hip, knee, and ankle 
motion.  Deep tendon reflexes were 1+ at the biceps, triceps, 
brachioradialis, and quadriceps, and 2+ at the Achilles.  An 
electromyography of the right arm revealed no evidence of 
cervical motor root involvement.  Diagnoses included: 
cervical strain with intermittent neck pain, with no 
indication of significant nerve root involvement, and no 
limitation of the use of the neck other than slight 
restriction of motion; and history of low back strain with 
slight restriction of back motion and normal strength, 
sensation and reflexes.  The examiner stated that the back 
involvement did not produce limitation with regular 
activities.

A December 1996 VA examination report notes that the 
veteran's July 1996 x-rays were reviewed.  The x-rays 
revealed degenerative changes at the C5-6 level and the L5-S1 
level, in addition to lesser changes at other levels.  Based 
on these x-rays, there was no change in the veteran's July 
1996 diagnoses.

A January 1998 VA special orthopedic examination report notes 
the veteran's complaints of recurrent low back pain.  He 
reported episodes of left sciatica in the past, but none for 
the past six to eight months.  He denied weakness or numbness 
in the lower extremities.  The veteran reported that he 
worked out daily on a stair stepper for one hour.  Upon 
examination, there was no soreness in the cervical or lumbar 
areas, no SI joint tenderness, and no sciatic notch 
tenderness.  Range of motion of the cervical spine was: 
flexion to 50 degrees; extension to 35 degrees; lateral 
bending to 30 degrees bilaterally; and rotation to 40 degrees 
bilaterally.  Range of motion of the lumbar spine was: 
flexion to 65 degrees; extension to 20 degrees; lateral 
bending to 35 degrees bilaterally; and rotation to 40 degrees 
bilaterally.  Gait was normal.  The veteran could easily walk 
on his heels and toes.  He could do a deep knee bend.  
Straight leg raising was negative at 75 degrees bilaterally.  
Diagnoses included degenerative disc disease of the cervical 
spine and low back pain secondary to L5-S1 degenerative disc 
disease and facet arthritis.

A January 1998 VA special neurological examination report 
notes the veteran's complaints of an intermittent burning 
sensation in the right arm for three years.  The veteran also 
complained of difficulty turning his head from side to side; 
he reported stiffness, grinding, and creaking, productive of 
pain, with this movement.  He rated his neck pain and 
stiffness as 4 on a scale of 1 to 10.  He also complained of 
stiffness around the waist, with lumbar spine pain that he 
described as a 1 on a scale of 1 to 10.  The veteran 
indicated that he "feels pretty good" is fairly mobile.  He 
further indicated that he worked out daily by stretching and 
using a weight machine.  Upon examination, motor strength was 
5/5 for all groups.  Sensation was intact to light touch.  
Deep tendon reflexes were 2+ and symmetric.  The examiner 
stated:

There is no objective evidence on 
physical examination today of any 
neurologic dysfunction, specifically 
myopathy, radiculopathy, plexopathy or 
neuropathy. . . . The [veteran] admits 
that he does not have any limitations of 
function.

A July 1999 VA examination report notes the veteran's 
complaints of a decreased range of motion in his neck, 
particularly a very uncomfortable and slightly painful 
grating motion when turning his head to either side.  The 
veteran also complained of stiffness and aching in the lower 
lumbar spine, occurring with overuse.  He indicated that he 
used a back brace with many activities, including gardening.  
Upon examination, the spine was entirely nontender.  The 
paraspinal muscles were tight; however, this was attributed 
to conditioning and not to spasm.  Range of motion of the 
cervical spine was approximately: full forward flexion; 
dorsiflexion to 10 degrees; lateral flexion of 15 degrees 
bilaterally; and rotation of 35 degrees to the left and 25 
degrees to the right.  The veteran complained of crepitus 
with all these motions; however, this was not something the 
examiner was able to palpate.  Range of motion of the lumbar 
spine was approximately: forward flexion to 85 degrees; 
extension to 10 degrees; lateral flexion to 30 degrees 
bilaterally; and normal rotation bilaterally.  Neurologic 
examination revealed 5/5 strength and intact sensation in all 
extremities.  Straight leg raise was negative bilaterally.  
No x-rays were obtained.  Diagnoses included severe 
degenerative joint disease of the cervical spine at C5-6 and 
severe degenerative joint disease of the lumbar spine at L5-
S1.  The examiner noted that there was no neurologic 
impairment due to these spinal disorders.  The examiner 
stated:

The degree of activity and functionality 
that [the veteran] exhibits is remarkable 
in that he is doing more exercise than I 
have seen in any age group. . . . I 
believe is completely disabled from being 
able to enjoy gainful work because he has 
had to center his whole life around his 
exercise program with very strict 
regimens of exercise and rest in order to 
maintain a substantial degree of 
activity.  The fact that he is minimally 
symptomatic today is insignificant as he 
gets worse with certain activities such 
as reaching to the side to pick something 
up, and they have not been performed 
today.  He also gets worse with prolonged 
maintenance of a single position which 
has not been done today.

A September 1999 VA examination report notes the veteran's 
complaints of diminished range of motion of the cervical 
spine about "50% of the time."  He stated that during these 
periods of diminished range of motion, he is still able to 
drive, shower, wash his hair and shave by being careful with 
his movements.  He reported that he has only occasional pain 
in the cervical spine-about three times per month-if he 
sleeps in an odd position or rapidly rotates his cervical 
spine.  The veteran further complained of pain and tightness 
in the bilateral iliac crest regions upon sitting for more 
than two hours, kneeling more than thirty minutes, driving 
for one hour, or bending, stretching, or twisting his torso.  
He stated that he was unable to lift more than 40 pounds.  He 
reported that his back pain flare-ups may last upwards of a 
week, and render him immobile.  Upon examination, the 
vertebral column was nontender to percussion and was without 
palpable abnormalities.  There was no sacroiliac joint or 
gluteal region tenderness.  Paraspinal muscles were 
symmetrical without fasciculations.  Straight leg raises were 
negative to 90 degrees, with no evidence of tenderness.  
Motor strength was 5/5 and did not elicit pain.  Deep tendon 
reflexes were: biceps +2 bilaterally; brachial radialis +1 
bilaterally; and patella negative bilaterally.  Painless 
range of motion of the cervical spine was flexion to 35 
degrees, extension to 29 degrees, lateral flexion to 9 
degrees on the left and 14 degrees on the right, and rotation 
to 45 degrees on the left and 50 degrees on the right.  
Painless range of motion of the lumbar spine was flexion to 
78 degrees, extension to 10 degrees, and lateral flexion to 
24 degrees bilaterally.  The examiner stated:

The [veteran w]as noted while ascending 
and descending the exam table to 
specifically deny pain.  Range of motion 
testing reveals the veteran specifically 
denied pain.  There was no evidence on 
motor testing of weakness or 
fatigability.  Gait and stance reveal no 
evidence of scoliosis or kyphosis.  
Normal heel strike without limp.  There 
is no evidence of incoordination.

X-rays of the cervical spine revealed severe spondylitic 
changes at C5-6 and moderate spondylitic changes at C6-7.  X-
rays of the lumbar spine revealed mild wedging of L1 disc 
space narrowing at L5-S1.  Diagnoses included degenerative 
disc disease of the cervical spine with bilateral foraminal 
stenosis of C5-6 and degenerative disc disease of the 
lumbosacral spine with facet osteoarthritis and compression 
deformity of L1.

Analysis

The veteran contends that his service-connected low back and 
cervical spine disabilities are more disabling than currently 
evaluated.  Initially, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, he has submitted claims that 
are plausible-capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Low Back

The veteran's back disability is rated as 20 percent 
disabling under Diagnostic Code 5295, lumbosacral strain.  
Under the applicable criteria, disability with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Severe disability with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

In the alternative, there are other Codes that could be 
considered, including Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  This Code provides a 20 percent 
rating for moderate limitation of motion of the lumbar spine, 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  

Diagnostic Code 5289 provides a 40 percent evaluation for 
ankylosis of the lumbar spine when in a favorable position 
and 50 percent when in an unfavorable position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999).  

Another alternative would be to rate the condition as 
intervertebral disc syndrome.  In this regard, Diagnostic 
Code 5293 provides a 20 percent rating for moderate 
intervertebral disc syndrome, with recurrent attacks.  A 40 
percent evaluation is warranted where there is evidence of 
severe recurring attacks with intermittent relief.  A 60 
percent rating is warranted when the disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of low back pain and stiffness; 
however, there is no evidence of listing of the spine, 
positive Goldthwait's sign, marked limitation of forward 
bending or loss of lateral motion.  VA examinations in 1988, 
1990, 1993, 1994, 1996, 1998, and 1999 found that the veteran 
had a normal gait.  The Board finds, therefore, that the 
criteria for a rating higher than 20 percent for low back 
strain with degenerative changes under Code 5295 are not met.

In addition, the Board finds the veteran does not demonstrate 
severe limitation of motion.  Clearly, the veteran does have 
motion of the spine in all directions and there is no 
ankylosis of the lumbar spine, either favorable or 
unfavorable.  The examinations of record do not provide a 
basis for a rating higher than 20 percent under Codes 5292 or 
5289.

Furthermore, on several occasions the veteran has complained 
of muscle spasm in the lower back; however, examination 
revealed no sign of radiculopathy, and deep tendon reflexes 
were intact.  In fact, it does not appear that intervertebral 
disc syndrome has been identified; VA examiners have noted on 
several occasions that there was no significant objective 
neurological deficit.  Moreover, there is no evidence of the 
persistent symptoms that would be required for a finding of 
pronounced disability.  Therefore, the examinations of record 
do not provide a basis for a rating higher than 20 percent 
under Code 5293.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has expressed guidance concerning the 
rating of musculoskeletal disorders in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
the case at hand, however, any functional impairment due to 
pain is contemplated by the current evaluation.  38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295.  In 
concluding that the veteran is not entitled to a higher 
rating for a back disorder, the Board is cognizant of his 
complaints of pain.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain due to the 
service-connected low back disability has not been 
objectively verified upon examination.  In other words, the 
pain complaints were not supported by adequate pathology as 
set forth in § 4.40.  A 1993 VA examination report notes that 
the veteran complained of intermittent low back pain and 
reported that he was able to do his regular home and yard 
activities.  A 1998 VA special neurological examination 
report notes that the veteran rated his low back pain as a 1 
on a scale of 1 to 10.  The veteran admitted that he felt 
"pretty good" and denied any limitation of function.  At 
the time of the most recent (September 1999) VA examination, 
the examiner noted that range of motion was painless, and 
found no evidence of weakness, fatigability or 
incoordination.  Therefore, the evidence of record is 
negative for any objective showing of significant increased 
functional impairment, including functional impairment due to 
reports of pain, other than that contemplated by the current 
rating.  Even at its worst, the veteran's low back disability 
would not warrant a rating higher than 20 percent.


Cervical Spine

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 5010, arthritis due to trauma.  
Applicable regulation states that traumatic arthritis 
established by x-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
in this case the cervical spine.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

Applicable regulation provides that the veteran's cervical 
spine disability may be rated on the basis of limitation of 
motion under Diagnostic Code 5290.  A 10 percent rating is 
warranted when there is slight limitation of cervical spine 
motion.  A 20 percent rating is warranted when there is 
moderate limitation of cervical spine motion.  A 30 percent 
rating is warranted when there is severe limitation of 
cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1999).

In the alternative, there are other Codes that could be 
considered, including Diagnostic Code 5287, for ankylosis of 
the cervical spine.  Under this Code, favorable ankylosis of 
the cervical spine warrants a 30 percent rating and 
unfavorable ankylosis of the cervical spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (1999).  

Alternatively, the veteran's neck disability may be rated, by 
analogy, based on the severity of intervertebral disc 
syndrome.  A 10 percent rating is assigned for mild 
intervertebral disc syndrome.  A 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warrants a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Board finds that the veteran's service-
connected neck disability is most appropriately rated under 
Code 5290, limitation of motion of the cervical spine.  
Overall, the range of motion findings noted on examination 
reports dated from 1990 to 1999 are most consistent with 
moderate limitation of motion of the cervical spine.  The 
veteran has reported intermittent pain and a grinding 
sensation in his neck.  On some occasions, examining 
physicians have noted muscle spasm; but the examinations were 
negative for severe limitation of motion, tenderness to 
palpation and neurological findings related to the cervical 
disc disease.

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of severe limitation of motion or ankylosis of 
the cervical spine.  Accordingly, the requirements for a 
rating higher than 20 percent under either Code 5287 or Code 
5290 have not been met.  Furthermore, it does not appear that 
intervertebral disc syndrome has been identified; VA 
examiners have noted on several occasions that there was no 
significant objective neurological deficit.  Therefore, the 
examinations of record do not provide a basis for a rating 
higher than 20 percent under Code 5293.

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7 and giving the veteran the 
benefit of the doubt, the extent of neck disability more 
nearly approximates the criteria required for a 20 percent 
evaluation.  To obtain a higher rating of 30 percent, severe 
limitation of motion of the cervical spine would have to be 
shown.  See Diagnostic Code 5290.  This has not been shown in 
the case at hand.  The Board also has considered whether the 
veteran is entitled to a "staged" rating for his cervical 
spine disability, as prescribed by in Fenderson.  However, 
the rating described above reflects the greatest degree of 
disability shown by the record; thus, a staged rating is not 
for application.  Therefore, the Board finds that an increase 
to a 20 percent evaluation for the veteran's service-
connected cervical spine disability with degenerative changes 
is warranted.


ORDER

Entitlement to an increased rating for low back strain with 
degenerative changes is denied.

Entitlement to an initial increased 20 percent rating for 
cervical spine disability with degenerative changes is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

